 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    JOSE RIOS. BLAS,                                Case No. 1:19-cv-00693-LJO-EPG

13                       Plaintiff,                   ORDER DIRECTING CLERK OF COURT TO
                                                      CLOSE CASE IN LIGHT OF PLAINTIFF’S
14           v.                                       VOLUNTARY DISMISSAL

15    LOBEL FINANCIAL CORPORATION,                    (ECF NO. 9)

16                       Defendants

17

18
            On June 5, 2019, Plaintiff Jose Rios Blas filed a notice of voluntary dismissal pursuant to
19
     Federal Rule of Civil Procedure 41(a)(1)(A)(i), with prejudice. As Plaintiff has dismissed this
20
     case with prejudice, the Clerk of Court is ORDERED to close this case.
21

22
     IT IS SO ORDERED.
23

24      Dated:     June 6, 2019                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
